DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant's election with traverse of Group 1 in the reply filed on 10/20/21 is acknowledged.  The traversal is on the ground(s) that there would be no burden to search multiple groups.  This is not found persuasive because a search of a peptide would not necessarily lead to art reading on specific methods. Further, searching requires searching under 101, 102, 103 and double patenting. The searches under 101, 102, 103 and double patenting would not be the same for each group.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/20/21.
Claims 1-12 are being examined.

Priority
	This application has PRO 62/661,254 04/23/2018.

Information Disclosure Statement


Claim Warning
Applicant is advised that should claim 2 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Instant claims 1 and 3 refer to SEQ ID NO:1. Applicants have argued (10/15/19) that no sequence listing is required since a tripeptide is recited. The exact identity of the tripeptide is unclear since the specification appears to provide contradictory information. The last sentence of section 0019 of the specification refers to ‘the aspartic acid (D) of the present synthetic peptide’. 
	Although unclear, SEQ ID NO: 1 has been interpreted consistent with section 0006 of the specification. The peptide claimed has been interpreted as being 101 compliant since there is no evidence that such peptide (or a polypeptide comprising such peptide) exists in nature.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szeto et al. (US 2014/0093897; ‘Szeto’).
	Szeto teach the peptide Phe-D-Arg-Phe-Lys-NH2 (identified as SS-20) (section 0008). Szeto teach the peptide in a composition at 100 micromolar (section 0421).
	In relation to claims 1-2 and 4, Szeto teach the peptide Phe-D-Arg-Phe-Lys-NH2 (identified as SS-20) (section 0008). The peptide of Szeto comprises instant SEQ ID NO: 1 (see 
	In relation to claims 5 and 8-12, Szeto teach the peptide in a composition at 100 micromolar (section 0421). Claim 5 and dependent claims are product claims (not method claims) and the compositions of Szeto would be suitable for the intended use.

Claim(s) 1-5 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (‘Cardioprotective effects by a novel opioid peptide in myocardial ischemia/reperfusion injury’ The Faseb Journal v32 (S1) April 1 2018, printed as pages 1-3; ‘Kim’).
	The first page of Kim states that the article was first published April 1 2018.
	MPEP 2153.01(a) 2nd paragraph states that if the application names fewer inventors that a publication the publication will be treated as prior art. In the instant case there are 2 named inventors and at least 11 people listed on the publication.
	Kim teach the tripeptide Phe-D-Arg-Phe-amide (page 1) and teach 50 micromolar of the peptide in a solution was administered (page 1).
	In relation to claims 1-4, Kim teach the tripeptide Phe-D-Arg-Phe-amide (page 1) which has been interpreted as meeting the claimed limitations. Further, the peptide of Kim includes a functional group (for example the c-terminal amide) as in claims 2 and 4.
In relation to claims 5 and 8-12, Kim teach the tripeptide Phe-D-Arg-Phe-amide (page 1) and teach 50 micromolar of the peptide in a solution was administered (page 1). Claim 5 and dependent claims are product claims (not method claims) and the compositions of Kim would be suitable for the intended use.

Claim(s) 1-5 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (‘Abstract P13 A novel tri-peptide elicits cardioprotective effects in myocardial ischemia/reperfusion injury by an opioid receptor mechanism’ Program and Proceedings 12th Annual Peptide Therapeutics Symposium Oct 2017, 53 total pages with the last page numbered page 52; ‘Kim et al.’).
MPEP 2153.01(a) 2nd paragraph states that if the application names fewer inventors that a publication the publication will be treated as prior art. In the instant case there are 2 named inventors and abstract P13 on page numbered 38 includes at least 13 people listed on the publication.
	Kim et al. teach the tripeptide Phe-D-Arg-Phe-amide (page numbered 38) and teach 50 micromolar of the peptide in a solution was administered (page numbered 38).
	In relation to claims 1-4, Kim et al. teach the tripeptide Phe-D-Arg-Phe-amide (page numbered 38) which has been interpreted as meeting the claimed limitations. Further, the peptide of Kim et al. includes a functional group (for example the c-terminal amide) as in claims 2 and 4.
In relation to claims 5 and 8-12, Kim et al. teach the tripeptide Phe-D-Arg-Phe-amide (page numbered 38) and teach 50 micromolar of the peptide in a solution was administered (page numbered 38). Claim 5 and dependent claims are product claims (not method claims) and the compositions of Kim et al. would be suitable for the intended use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al. (US 2014/0093897; ‘Szeto’).
	Szeto teach the peptide Phe-D-Arg-Phe-Lys-NH2 (identified as SS-20) (section 0008). Szeto teach the peptide in a composition at 100 micromolar (section 0421).
	Szeto does not teach in a specific example the limitations of claim 6.
	Szeto suggest the peptides in compositions with a carrier where the carrier is saline (section 0281). Szeto suggest various amounts of the peptide (section 0297).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Szeto based on the specific suggestions of Szeto. Since Szeto suggest the peptides in compositions with a carrier where the carrier is saline (section 0281) and teach a specific peptide (SS-20) with specific properties (sections 0008, 0126, 0127 and 0128) one would have been motivated to prepare the peptide in a saline solution. One would have had a 
	In relation to claims 1-2 and 4, Szeto teach the peptide Phe-D-Arg-Phe-Lys-NH2 (identified as SS-20) (section 0008). The peptide of Szeto comprises instant SEQ ID NO: 1 (see 112 section above). Further, the peptide of Szeto includes a functional group (for example the side chain of lysine) as in claims 2 and 4.
	In relation to claims 5 and 8-12, Szeto teach the peptide in a composition at 100 micromolar (section 0421). Claim 5 and dependent claims are product claims (not method claims) and the compositions of Szeto would be suitable for the intended use.
	In relation to claim 6, Szeto suggest the peptides in compositions with a carrier where the carrier is saline (section 0281).

Claims 1-2 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al. (US 2014/0093897; ‘Szeto’) in view of Pert et al. (US 2007/0111938; ‘Pert’).
	Szeto teach the peptide Phe-D-Arg-Phe-Lys-NH2 (identified as SS-20) (section 0008). Szeto teach the peptide in a composition at 100 micromolar (section 0421).
	Szeto does not teach in a specific example the limitations of claim 6 or claim 7.
	Szeto suggest the peptides in compositions with a carrier where the carrier is saline (section 0281). Szeto suggest various amounts of the peptide (section 0297). Szeto recognizes the inclusion of agents for the adjustment of tonicity (section 0282).
	Pert teach compositions for improving the properties of peptides (abstract) and specifically teach the inclusion of potassium chloride as a tonicity agent (section 0035).

	In relation to claims 1-2 and 4, Szeto teach the peptide Phe-D-Arg-Phe-Lys-NH2 (identified as SS-20) (section 0008). The peptide of Szeto comprises instant SEQ ID NO: 1 (see 112 section above). Further, the peptide of Szeto includes a functional group (for example the side chain of lysine) as in claims 2 and 4.
	In relation to claims 5 and 8-12, Szeto teach the peptide in a composition at 100 micromolar (section 0421). Claim 5 and dependent claims are product claims (not method claims) and the compositions of Szeto would be suitable for the intended use.
	In relation to claim 6, Szeto suggest the peptides in compositions with a carrier where the carrier is saline (section 0281).
	In relation to claim 7, Pert teach compositions for improving the properties of peptides (abstract) and specifically teach the inclusion of potassium chloride as a tonicity agent (section 0035).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658